EXHIBIT 99.1 PRETIUM RESOURCES INC. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Expressed in Canadian Dollars) (Unaudited) 1600 – 570 Granville Street Vancouver, BC V6C 3P1 Phone: 604-558-1784 Email: invest@pretivm.com 1 PRETIUM RESOURCES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF FINANCIAL POSITION (Unaudited – Expressed in Canadian Dollars) Note September 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Receivables and other Non-current assets Restricted cash 3 Property, plant and equipment Mineral interests 3 Total Assets $ $ LIABILITIES Current liabilities Accounts payable and accrued liabilities $ $ Flow-through premium - Non-current liabilities Decommissioning and restoration provision Deferred income tax Total liabilities EQUITY Share capital 4 Share based payment reserve 4 Deficit ) ) Total equity Total Equity and Liabilities $ $ Contingencies 6 Subsequent event 7 These condensed consolidated interim financial statements were authorized for issue by the Board of Directors on November 6, 2014. On behalf of the Board: ‘Ross A. Mitchell’ ‘C. Noel Dunn’ Ross A. Mitchell (Chairman of Audit Committee) C. Noel Dunn (Director) The accompanying notes are an integral part of these condensed consolidated interim financial statements. 2 PRETIUM RESOURCES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF LOSS AND COMPREHENSIVE LOSS (Unaudited – Expressed in Canadian Dollars) Three months ended September 30, Nine months ended September 30, Note EXPENSES Amortization $ Consulting General and administrative Insurance Investor relations Listing and filing fees Professional fees Salaries Share-based compensation 4 Travel and accommodation Loss before other items OTHER ITEMS Accretion of decommissioning and restoration provision Foreign exchange gain ) - ) - Interest income ) Loss before tax Deferred income tax expense Net loss and comprehensive loss for the period $ Basic and diluted loss per common share $ Weighted average number of common shares outstanding The accompanying notes are an integral part of these condensed consolidated interim financial statements. 3 PRETIUM RESOURCES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CASH FLOWS (Unaudited – Expressed in Canadian Dollars) Nine months ended September 30, Note CASH FLOWS FROM OPERATING ACTIVITIES Loss for the period $ ) $ ) Items not affecting cash: Accretion of decommissioning and restoration provision Amortization Deferred income tax expense Share-based compensation 4 Change in non-cash working capital items: Receivables and other ) Accounts payable and accrued liabilities ) Net cash used in operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Common shares issued, net 4 Net cash generated by financing activities CASH FLOWS FROM INVESTING ACTIVITIES Expenditures on mineral interests 3 ) ) Mineral recoveries 3 - Purchase of property, plant and equipment ) ) Restricted cash 3 ) ) Net cash used in investing activities ) ) Change in cash and cash equivalents for the period Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these condensed consolidated interim financial statements. 4 PRETIUM RESOURCES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CHANGES IN EQUITY (Unaudited – Expressed in Canadian Dollars) Note Number of shares Amount Share-based payments reserve Deficit Total Balance – December 31, 2012 $ $ $ ) $ Shares issued under flow-through agreement - - Shares issued under private placement - - Share issue costs - ) - - ) Deferred income tax on share issuance costs - - - Value assigned to options vested - - - Loss for the period - - - ) ) Balance – September 30, 2013 $ $ $ ) $ Balance – December 31, 2013 $ $ $ ) $ Shares issued under flow-through agreement 4 - - Shares issued under marketed offering 4 - - Shares issued under private placement 4 - - Share issue costs 4 - ) - - ) Deferred income tax on share issuance costs - - - Value assigned to options vested 4 - - - Loss for the period - - - ) ) Balance – September 30, 2014 ) The accompanying notes are an integral part of these condensed consolidated interim financial statements. 5 PRETIUM RESOURCES INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS For the nine months ended September 30, 2014 and 2013 (Unaudited – Expressed in Canadian Dollars) 1. NATURE OF OPERATIONS Pretium Resources Inc. (the "Company") was incorporated under the laws of the Province of British Columbia, Canada on October 22, 2010.The address of the Company’s registered office is 1600 – 570 Granville St., Vancouver, BC, V6C 3P1. The Company owns the Brucejack and Snowfield Projects (the “Projects”) located in Northwest British Columbia, Canada.The Company is in the process of advancing the Brucejack Project, which has been determined to contain economically recoverable mineral reserves as communicated through our National Instrument 43-101 compliant “Feasibility Study and Technical report for the Brucejack Project” and exploring the Snowfield Project.The Company’s continuing operations and the underlying value and recoverability of the amount shown for the mineral interests are entirely dependent upon the existence of economically recoverable mineral reserves and resources, the ability of the Company to obtain the necessary financing to complete the exploration and development of the Projects, the ability to obtain the necessary permits to mine, and on future profitable production or proceeds from the disposition of the Projects. 2. SIGNIFICANT ACCOUNTING POLICIES a) Statement of Compliance These condensed consolidated interim financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) applicable to the preparation of interim financial statements, including IAS 34, Interim Financial Reporting. Accordingly, these Financial Statements do not include all of the information and footnotes required by IFRS for financial statements for year-end reporting purposes. These financial statements should be read in conjunction with the Company’s financial statements for the year ended December 31, 2013, which have been prepared in accordance with IFRS as issued by the IASB. The accounting policies applied by the Company in these financial statements are the same as those applied by the Company in its most recent annual consolidated financial statements for the year ended December 31, 2013. b) Critical accounting estimates and judgments The preparation of financial statements requires management to use judgment in applying its accounting policies and estimates and assumptions about the future. Estimates and other judgments are continuously evaluated and are based on management’s experience and other factors, including expectations about future events that are believed to be reasonable under the circumstances. The following discusses the most significant accounting judgments and estimates that the Company has made in the preparation of the financial statements. 6 PRETIUM RESOURCES INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS For the nine months ended September 30, 2014 and 2013 (Unaudited – Expressed in Canadian Dollars) 2. SIGNIFICANT ACCOUNTING POLICIES (Cont’d) b) Critical accounting estimates and judgments (cont’d) · Impairment The Company considers both external and internal sources of information in assessing whether there are any indicators that mineral interests are impaired.External sources of information include changes in the market, and the economic and legal environment in which the Company operates.Internal sources of information include the manner in which mineral interests are being used or are expected to be used.Management has assessed impairment indicators on the Company’s mineral interests and has concluded that no impairment indicators existed as of September 30, 2014. c) Mineral recoveries The incidental proceeds from the sale of gold recovered from activities conducted during the exploration and evaluation stage are offset against the carrying value of the associated mineral interests. 3. MINERAL INTERESTS The Company’s mineral interests consist of gold/copper/silver exploration and evaluation projects located in northwest British Columbia. Nine months ended September 30, 2014 Brucejack Snowfield Total Acquisition Balance, beginning of period $ $ $ Additions in the period - Balance, end of period $ $ $ Exploration Balance, beginning of period $ $ $ Costs incurred in the period Project - Feasibility, permitting and engineering Road infrastructure - Salaries, benefits & other - Recoveries BC METC ) - ) Gold sales ) - ) Balance, end of period $ $ $ Balance, September 30, 2014 $ $ $ 7 PRETIUM RESOURCES INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS For the nine months ended September 30, 2014 and 2013 (Unaudited – Expressed in Canadian Dollars) 3. MINERAL INTERESTS (Cont’d) Year ended December 31, 2013 Brucejack Snowfield Total Acquisition Balance, beginning of year $ $ $ Additions in the year - Balance, end of year $ $ $ Exploration Balance, beginning of year $ $ $ Costs incurred in the year Project - Feasibility Road infrastructure - Salaries, benefits & other - Recoveries – BC METC ) - ) Balance, end of year $ $ $ Balance, December 31, 2013 $ $ $ Snowfield and Brucejack Projects In relation to the Brucejack Project, the Company has $1,657,000 of restricted cash which includes $1,361,000 in the form of Guaranteed Investment Certificates as security deposits with various government agencies in relation to close down and restoration provisions for the Projects. The Brucejack Project is subject to a 1.2% net smelter returns royalty on production in excess of 503,386 ounces of gold and 17,907,080 ounces of silver. 4. CAPITAL AND RESERVES Authorized Share Capital In the first quarter of 2014, the Company closed a private placement of 568,182 Investment Tax Credit flow-through common shares at a price of $8.80 per flow-through share and 2,857,145 Canadian Exploration Expense flow-through common shares at a price of $8.05 per flow-through share for aggregate proceeds of $28 million.The Company bifurcated the gross proceeds between share capital of $26,306,513 (before share issue costs of $1,816,330) and flow-through share premium of $1,693,507. On July 29, 2014, the Company closed a marketed offering of 8,280,000 common shares at a price of US$7.25 per share with the Company receiving gross proceeds of US$49,524,750 for the sale of 6,831,000 common shares.The remaining 1,449,000 common shares were sold by Silver Standard Resources Inc. (“Silver Standard”) in a secondary offering.On August 15, 2014, the Company closed the over-allotment option of 1,242,000 common shares at a price of US$7.25 per share pursuant to its marketed offering that closed on July 29, 2014.The Company received gross proceeds of approximately US$7,400,000 for the sale of 1,024,650 additional shares.The remaining 217,350 additional shares were sold by Silver Standard. On August 15, 2014, the Company also closed a private placement of 496,054 common shares at a price of US$7.25 per share for gross proceeds of approximately US$3,596,000. 8 PRETIUM RESOURCES INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS For the nine months ended September 30, 2014 and 2013 (Unaudited – Expressed in Canadian Dollars) 4. CAPITAL AND RESERVES (Cont’d) Share Option Plan The following table summarizes the changes in stock options for the nine months ended September 30: Number of options Weighted average exercise price Number of options Weighted average exercise price Outstanding, January 1 $ $ Granted Forfeited/expired ) ) Outstanding, September 30 $ $ The following table summarizes information about stock options outstanding and exercisable at September 30, 2014: Stock options outstanding Stock options exercisable Exercise prices Number of options outstanding Weighted average years to expiry Number of options exercisable Weighted average exercise price $
